DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 23 February 2021, claims 1-20 are presently pending in the application, of which, claims 1, 9 and 17 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Response to Remarks/Argument
All objections and/or rejections issued in the previous Office Action, mailed 24 November 2020, have been withdrawn, unless otherwise noted in this Office Action

Applicant's arguments filed, supra, have been fully considered but they are not persuasive. The Applicant argues:
(1) Neither Madaan nor Masson, either alone or in combination, teaches each and every limitation as recited in independent claim 1 and corresponding independent claims 9 and 17.
The Examiner disagrees. Madaan teaches extracting text content from user information which corresponds to a user (e.g. Madaan, see paragraph [0006], which discloses information extraction system that may be used to gather and manipulate the unstructured and semi-structured information on the web and populate backend databases with structured records, where IE ; 
using the text content extracted from the user information to generate feature vectors (e.g. Madaan, see paragraph [0043], which discloses it may be desirable to build the cluster hierarchy by clustering pages at levels that demonstrate the least variation relative to the other levels, where the variation computation may generate a multi-level cluster hierarchy. See further paragraphs [0060-0065], which discloses );
using the feature vectors to form one or more clusters of existing user editions (e.g. Madaan, see paragraphs [0043-0044], which discloses forming a multi-cluster hierarchy that includes a cluster of pages determined by the CURL process. See further paragraphs [0056-0060], which discloses a hierarchical tree structure that is created based on the clustered URLS.);
for each of the one or more formed clusters, generating a tree structure for each user edition in the cluster (e.g. Madaan, see paragraphs [0043-0046], which discloses clustering two different group of pages based on delimiters. See further paragraphs [0060-0065], which discloses sub-tree structures that are generated in part based on the cluster URL.);
combining the tree structures in the cluster into a merged tree structure (e.g. Madaan, see paragraphs [0034-0036], which discloses each bin that contains documents that are clustered are merged into a bin based on similar function performed as part of the express-based clustering. See further paragraphs [0035-0038], which discloses clusters may be merged into smaller clusters from the original cluster.).
Although Madaan discloses creating templates and hierarchical custom template structure, it does not explicitly disclose generating a customized template for each of the one or more formed clusters using the respective merged tree structure; 
Masson teaches generating a customized template for each of the one or more formed clusters using the respective merged tree structure (e.g. Masson, see paragraphs [0055-0057], which discloses the automated template generation system provides available templates or subset of available templates, including automatically generated user-relevant templates (e.g. customized templates).); and 
recommending at least one of the customized templates to the user based on the user information (e.g. Masson, see paragraphs [0054-0060], which discloses a trend analyzer that is applied to identify trends and provide templates based on the trends to the user.).
Madaan is directed to structural clustering and template identification for electronic documents. Masson is directed to automatic template generation based on previous documents. Both are analogous art because they are directed to creating, generating, and formulating templates and providing such templates to the user and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Madaan with the teachings of Masson to include the claimed feature with the motivation to provide efficient customized templates to the user.

No other argument was presented by the Applicant and therefore the Examiner maintains the rejection below


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Madaan, Amit, et al (U.S. 2009/0216708 and known hereinafter as Madaan) in view of Masson, James S., et al (U.S. 2017/0220544 and known hereinafter as Masson).

As per claim 1, Madaan teaches a computer-implemented method for creating customized templates and template recommendations, comprising:
extracting text content from user information which corresponds to a user (e.g. Madaan, see paragraph [0006], which discloses information extraction system that may be used to gather and manipulate the unstructured and semi-structured information on the web and populate backend databases with structured records, where IE systems commonly use extraction templates to facilitate the extraction of desired information from a group of web pages.); 
using the text content extracted from the user information to generate feature vectors (e.g. Madaan, see paragraph [0043], which discloses it may be desirable to build the ;
using the feature vectors to form one or more clusters of existing user editions (e.g. Madaan, see paragraphs [0043-0044], which discloses forming a multi-cluster hierarchy that includes a cluster of pages determined by the CURL process.);
for each of the one or more formed clusters, generating a tree structure for each user edition in the cluster (e.g. Madaan, see paragraphs [0043-0046], which discloses clustering two different group of pages based on delimiters.);
combining the tree structures in the cluster into a merged tree structure (e.g. Madaan, see paragraphs [0034-0036], which discloses each bin that contains documents that are clustered are merged into a bin based on similar function performed as part of the express-based clustering.).
Although Madaan discloses creating templates and hierarchical custom template structure, it does not explicitly disclose generating a customized template for each of the one or more formed clusters using the respective merged tree structure; and recommending at least one of the customized templates to the user based on the user information.
Masson teaches generating a customized template for each of the one or more formed clusters using the respective merged tree structure (e.g. Masson, see paragraphs [0055-0057], which discloses the automated template generation system provides available templates or subset of available templates, including automatically generated user-relevant templates (e.g. customized templates).); and 
recommending at least one of the customized templates to the user based on the user information (e.g. Masson, see paragraphs [0054-0060], which discloses a trend analyzer that is applied to identify trends and provide templates based on the trends to the user.).
Madaan is directed to structural clustering and template identification for electronic documents. Masson is directed to automatic template generation based on previous documents. Both are analogous art because they are directed to creating, generating, and formulating templates and providing such templates to the user and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Madaan with the teachings of Masson to include the claimed feature with the motivation to provide efficient customized templates to the user.

As per claim 9, Madaan teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and/or executable by a processor to cause the processor to:
extracting text content from user information which corresponds to a user (e.g. Madaan, see paragraph [0006], which discloses information extraction system that may be used to gather and manipulate the unstructured and semi-structured information on the web and populate backend databases with structured records, where IE systems commonly use extraction templates to facilitate the extraction of desired information from a group of web pages.); 
using the text content extracted from the user information to generate feature vectors (e.g. Madaan, see paragraph [0043], which discloses it may be desirable to build the ;
using the feature vectors to form one or more clusters of existing user editions (e.g. Madaan, see paragraphs [0043-0044], which discloses forming a multi-cluster hierarchy that includes a cluster of pages determined by the CURL process.);
for each of the one or more formed clusters, generating a tree structure for each user edition in the cluster (e.g. Madaan, see paragraphs [0043-0046], which discloses clustering two different group of pages based on delimiters.);
combining the tree structures in the cluster into a merged tree structure (e.g. Madaan, see paragraphs [0034-0036], which discloses each bin that contains documents that are clustered are merged into a bin based on similar function performed as part of the express-based clustering.).
Although Madaan discloses creating templates and hierarchical custom template structure, it does not explicitly disclose generating a customized template for each of the one or more formed clusters using the respective merged tree structure; and recommending at least one of the customized templates to the user based on the user information.
Masson teaches generating a customized template for each of the one or more formed clusters using the respective merged tree structure (e.g. Masson, see paragraphs [0055-0057], which discloses the automated template generation system provides available templates or subset of available templates, including automatically generated user-relevant templates (e.g. customized templates).); and 
recommending at least one of the customized templates to the user based on the user information (e.g. Masson, see paragraphs [0054-0060], which discloses a trend analyzer that is applied to identify trends and provide templates based on the trends to the user.).
Madaan is directed to structural clustering and template identification for electronic documents. Masson is directed to automatic template generation based on previous documents. Both are analogous art because they are directed to creating, generating, and formulating templates and providing such templates to the user and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Madaan with the teachings of Masson to include the claimed feature with the motivation to provide efficient customized templates to the user.

As per claim 17, Madaan teaches a system, comprising: 
a processor (e.g. Madaan, see paragraph [0020], which discloses a processor coupled to memory); and
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor (e.g. Madaan, see paragraph [0020], which discloses a processor coupled to memory), the logic being configured to:
extracting text content from user information which corresponds to a user (e.g. Madaan, see paragraph [0006], which discloses information extraction system that may be used to gather and manipulate the unstructured and semi-structured information on the web and populate backend databases with structured records, where IE systems commonly use extraction templates to facilitate the extraction of desired information from a group of web pages.); 
using the text content extracted from the user information to generate feature vectors (e.g. Madaan, see paragraph [0043], which discloses it may be desirable to build the cluster hierarchy by clustering pages at levels that demonstrate the least variation relative to the other levels, where the variation computation may generate a multi-level cluster hierarchy.);
using the feature vectors to form one or more clusters of existing user editions (e.g. Madaan, see paragraphs [0043-0044], which discloses forming a multi-cluster hierarchy that includes a cluster of pages determined by the CURL process.);
for each of the one or more formed clusters, generating a tree structure for each user edition in the cluster (e.g. Madaan, see paragraphs [0043-0046], which discloses clustering two different group of pages based on delimiters.);
combining the tree structures in the cluster into a merged tree structure (e.g. Madaan, see paragraphs [0034-0036], which discloses each bin that contains documents that are clustered are merged into a bin based on similar function performed as part of the express-based clustering.).
Although Madaan discloses creating templates and hierarchical custom template structure, it does not explicitly disclose generating a customized template for each of the one or more formed clusters using the respective merged tree structure; and recommending at least one of the customized templates to the user based on the user information.
Masson teaches generating a customized template for each of the one or more formed clusters using the respective merged tree structure (e.g. Masson, see paragraphs [0055-0057], which discloses the automated template generation system provides available templates or subset of available templates, including automatically generated user-relevant templates (e.g. customized templates).); and 
recommending at least one of the customized templates to the user based on the user information (e.g. Masson, see paragraphs [0054-0060], which discloses a trend analyzer that is applied to identify trends and provide templates based on the trends to the user.).
Madaan is directed to structural clustering and template identification for electronic documents. Masson is directed to automatic template generation based on previous documents. Both are analogous art because they are directed to creating, generating, and formulating templates and providing such templates to the user and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Madaan with the teachings of Masson to include the claimed feature with the motivation to provide efficient customized templates to the user.

As per claims 2 and 10, the modified teachings of Madaan with Masson teaches the computer-implemented method of claim 1 and the computer program product of claim 9, respectively, wherein using the feature vectors to form the one or more clusters of existing user editions includes:
extracting text content from the existing user editions (e.g. Madaan, see paragraph [0006], which discloses information extraction system that may be used to gather and manipulate the unstructured and semi-structured information on the web and populate backend databases with structured records, where IE systems commonly use extraction templates to facilitate the extraction of desired information from a group of web pages.);
using the text content extracted from the user editions along with the text content extracted from the user information to generate the feature vectors (e.g. Madaan, see paragraph [0043], which discloses it may be desirable to build the cluster hierarchy by clustering pages at ; and
clustering two or more of the existing user editions based on the corresponding feature vectors (e.g. Madaan, see paragraphs [0043-0044], which discloses forming a multi-cluster hierarchy that includes a cluster of pages determined by the CURL process.).

As per claims 3, 11, and 18, the modified teachings of Madaan with Masson teaches the computer-implemented method of claim 1, the computer program product of claim 9, and the system of claim 17, respectively, wherein each tree structure includes a plurality of nodes organized in a number of levels, wherein combining the tree structures in the cluster into a merged tree structure includes:
forming each level of the merged tree structure (e.g. Madaan, see paragraphs [0034-0036], which discloses each bin that contains documents that are clustered are merged into a bin based on similar function performed as part of the express-based clustering.) by:
grouping nodes at the given level of the tree structures, evaluating the grouping of nodes based on the feature vectors which correspond thereto (e.g. Madaan, see paragraphs [0034-0036], which discloses each bin that contains documents that are clustered are merged into a bin based on similar function performed as part of the express-based clustering.),
removing nodes and their offspring identified as being trivial, merging nodes identified as being significant to form a merged node, and renaming the merged node (e.g. Madaan, see paragraphs [0034-0036], which discloses each bin that contains documents that are clustered are merged into a bin based on similar function performed as part of the express-based clustering.).

Madaan with Masson teaches the computer-implemented method of claim 3 and the computer program product of claim 11, respectively, wherein the levels of the merged tree structure are formed in a top-down order (e.g. Madaan, see paragraphs [0034-0036], which discloses each bin that contains documents that are clustered are merged into a bin based on similar function performed as part of the express-based clustering.).

As per claims 5 and 13, the modified teachings of Madaan with Masson teaches the computer-implemented method of claim 1 and the computer program product of claim 9, respectively, wherein recommending at least one of the customized templates to the user based on the user information includes:
converting customized templates and user information into feature vectors; measuring a similarity based on the feature vectors (e.g. Madaan, see paragraphs [0043-0046], which discloses clustering two different group of pages based on delimiters.);
identifying a customized template which most closely matches the user information (e.g. Madaan, see paragraphs [0043-0044], which discloses forming a multi-cluster hierarchy that includes a cluster of pages determined by the CURL process.); and
recommending the identified customized template (e.g. Masson, see paragraphs [0054-0060], which discloses a trend analyzer that is applied to identify trends and provide templates based on the trends to the user.).

As per claims 6 and 14, the modified teachings of Madaan with Masson teaches the computer-implemented method of claim 1 and the computer program product of 
background information, expertise information, requirements, and preferences (e.g. Madaan, see paragraph [0043], which discloses it may be desirable to build the cluster hierarchy by clustering pages at levels that demonstrate the least variation relative to the other levels, where the variation computation may generate a multi-level cluster hierarchy.).

As per claims 7, 15, and 19, the modified teachings of Madaan with Masson teaches the computer-implemented method of claim 1, the computer program product of claim 9, and the system of claim 17, respectively, comprising: 
extracting text content from a user edition associated with the user (e.g. Madaan, see paragraph [0006], which discloses information extraction system that may be used to gather and manipulate the unstructured and semi-structured information on the web and populate backend databases with structured records, where IE systems commonly use extraction templates to facilitate the extraction of desired information from a group of web pages.); and
using the text content extracted from the user edition along with the text content extracted from the user information to generate the feature vectors (e.g. Madaan, see paragraph [0006], which discloses information extraction system that may be used to gather and manipulate the unstructured and semi-structured information on the web and populate backend databases with structured records, where IE systems commonly use extraction templates to facilitate the extraction of desired information from a group of web pages.).

As per claims 8, 16, and 20, the modified teachings of Madaan with Masson teaches the computer-implemented method of claim 1, the computer program product of claim 9, and the computer system of claim 17, respectively, comprising: 
(e.g. Masson, see paragraphs [0055-0057], which discloses the automated template generation system provides available templates or subset of available templates, including automatically generated user-relevant templates (e.g. customized templates).),
wherein the initial template is used along with the feature vectors to form the one or more clusters of existing user editions (e.g. Masson, see paragraphs [0055-0057], which discloses the automated template generation system provides available templates or subset of available templates, including automatically generated user-relevant templates (e.g. customized templates).).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        June 1, 2021